Case 5:18-cv-01564-JGB-SP Document 43 Filed 03/20/19 Page 1 of 1 Page ID #:465




                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                           MAR 20 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
 CHRISTINA V. LE,                                No.    19-55265

                 Plaintiff-Appellant,            D.C. No.
                                                 5:18-cv-01564-JGB-SP
   v.                                            Central District of California,
                                                 Riverside
 RICHARD V. SPENCER, Secretary of the
 Navy,                                           ORDER

                 Defendant-Appellee.

 Before: SILVERMAN, TALLMAN, and MURGUIA, Circuit Judges.

        A review of the record demonstrates that this court lacks jurisdiction over

 this appeal because the order challenged in the appeal is not final or appealable.

 See WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc)

 (dismissal of complaint with leave to amend is not appealable); Chacon v.

 Babcock, 640 F.2d 221, 222 (9th Cir. 1981) (order is not appealable unless it

 disposes of all claims as to all parties or judgment is entered in compliance with

 rule). Consequently, this appeal is dismissed for lack of jurisdiction.

        DISMISSED.




 DA/Pro Se
